DETAILED ACTION
Response to Amendment
 The amendment filed on 05/16/2022 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. This Action is made FINAL.
Terminal Disclaimer
The terminal disclaimer filed on 05/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,660,016 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen at el. (US Pub. 20170367036 A1) in view of Vrzic et al.  (US Pub. 20160353465 A1).

	For claim 1, Chen discloses a method comprising: 
	receiving, from a network node (2506/2508), one or more location based network slice coexistence rules for one or more locations of a wireless device (obtaining from a network node policy/parameter information for location based network slice sharing) [0050, 0055]; 
	receiving, from the wireless device being at a first location, a request message for a first network slice for the wireless device (a request from a UE at a location for network slice associated with the context information) [0040, 0052]; 
	determining to accept the first network slice based on the first location and the one or more location based network slice coexistence rules (whether to accept the network slice based on the request associated with the policy) [0053-54]; and 
	sending a first response message indicating acceptance of the first network slice [0053-54].
	But Chen doesn’t explicitly teach the one or more location based network slice coexistence rules are for concurrently using two or more network slices;
	a request message for a first network slice of the two or more network slices for the wireless device;
	However, Vrzic discloses the one or more location based network slice coexistence rules are for concurrently using two or more network slices [0064, 0046, 0216];
	a request message for a first network slice of the two or more network slices for the wireless device [0064, 0099-100, 0052];
Since, all are analogous arts addressing network resource utilization used by a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen, as modified by Vrzic, to ensure fast data synchronization, thus, improving data processing speed.

	Claim 11 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Chen as modified by Vrzic. Chen further discloses an access and mobility management function comprising: 
	one or more processors (Fig. 24B) [0120]; and memory storing instructions that, when executed by the one or more processors, cause the access and mobility management function (Fig. 24B) [0120]. All other identical limitations are rejected based on the same rationale as shown above. 
	
	Claim 20 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Chen as modified by Vrzic. Chen further discloses a system comprising: 
a network node; a wireless device; and an access and mobility management function comprising: one or more processors (Fig. 24B) [0120]; and memory storing instructions that, when executed by the one or more processors, cause the access and mobility management function (Fig. 24B) [0120]. All other identical limitations are rejected based on the same rationale as shown above. 
	
	For claim 2, Chen, discloses sending, to the network node, a second request message for at least one network slice information for a wireless device (a new request for a network slice for a UE) [0092].

	For claim 3, Chen discloses the one or more location based network slice coexistence rules is for allowed network slice information that is a subset of the at least one network slice information (accepted the network slice based on the request associated with the policy) [0053-54].
	For claim 4, Chen discloses sending, by the network node to a unified data management function, a third request message requesting network slice information for the wireless device (subsequent new requests for a network slice for a UE) [0092-94].

	For claim 5, Chen discloses the third request message comprises at least one of: 
	a subscriber permanent identifier of the wireless device (security credential or identifier in the new request) [0093]; or the at least one network slice information [0093-94].

	For claim 6, Chen discloses receiving, by the network node from the unified data management function, a second response message to the third request message (another response message in reference to the subsequent new requests for a network slice for a UE)  [0092 and 0094].

	For claim 8, Chen discloses the second response message comprises a subscribed network slice selection assistance information (parameter/selection information can be included in a response) [0053-54, 0088].

	For claim 9, Chen discloses the second response message comprises at least one coexistence rule applied to at least one network slice of a subscribed network slice selection assistance information (parameter/selection information can be included in the response) [0053-54, 0088].

	For claim 10, Chen discloses determining, by the network node, the one or more location based network slice coexistence rules based on information received in the second response message (parameter/selection information can be included in the response) [0053-54, 0088].

	For claim 12, Chen discloses the first location comprises at least one of: 
a tracking area [0055]; or a registration area [0055-56].

	For claim 13, Chen discloses receiving, from the network node, a subscriber permanent identifier of the wireless device (security credential or identifier) [0093, 0099].

	For claim 19, Chen discloses determining to reject the first network slice based on the first location and the one or more location based network slice coexistence rules (whether to accept/reject the network slice based on the request associated with the policy) [0053-54].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen at el. (US Pub. 20170367036 A1) in view of Vrzic et al.  (US Pub. 20160353465 A1) in further view of Salkintzis et al.  (US Pub. 20170318450 A1).
	For claim 7, Chen, as modified by Vrzic, discloses all limitations this claim depends on, but Chen, as modified by Vrzic, doesn’t explicitly teach the following limitation taught by Salkintzis.
	Salkintzis discloses the second response message comprises a subscriber permanent identifier of the wireless device (assigning UE identifier in the response message) [0050].
Since, all are analogous arts addressing network resource utilization used by a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen, as modified by Vrzic, and Salkintzis to ensure network identities can be quickly recognize by the processing network node, thus, improving network data processing.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen at el. (US Pub. 20170367036 A1) in view of Vrzic et al.  (US Pub. 20160353465 A1) in further view of Rong et al.  (US Pub. 20180176900 A1).
	For claim 14, Chen, as modified by Vrzic, discloses all limitations this claim depends on, but Chen, as modified by Vrzic, doesn’t explicitly teach the following limitation taught by Rong.
Rong discloses the one or more location based network slice coexistence rules comprises a first single network slice selection assistance information for concurrent use with: 
	a second single network slice selection assistance information (Fig. 4 or 12 show synchronous concurrent transition for a first and a second slice synchronous information based on the cell parameters)  [0308, 0010, 0120]; or 
	a network slice instance related to the second single network slice selection assistance information (Fig. 4 or 12 show synchronous concurrent transition for a first and a second slice information based on the cell parameters) [0308, 0010, 0120].
Since, all are analogous arts addressing network resource utilization used by a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen, as modified by Vrzic, and Rong to ensure network resources can be properly arranged and shared according network needs, thus, improving network data utilization for the system.

	For claim 15, Chen as modified by Vrzic and Rong, Rong discloses the first single network slice selection assistance information shares a slice/service type field with the second single network slice selection assistance information (Fig. 12 two information share a slice based on the cell parameters) [0308, 0010, 0120]. See motivation to combine the references from the above. 

	For claim 16, Chen as modified by Vrzic and Rong, Rong discloses the first single network slice selection assistance information shares a slice differentiator field with the second single network slice selection assistance information (Fig. 12 two information share a slice space based on the cell parameters) [0308, 0010, 0120]. See motivation to combine the references from the above.

	For claim 17, Chen, as modified by Vrzic, discloses all limitations this claim depends on, but Chen, as modified by Vrzic, doesn’t explicitly teach the following limitation taught by Rong.
	Rong discloses the one or more location based network slice coexistence rules comprises a first network slice instance of a first single network slice selection assistance information for concurrent use with a second single network slice selection assistance information (Fig. 4 or 12 show synchronous concurrent transition for a first and a second slice information based on the cell parameters) [0308, 0010, 0120].
Since, all are analogous arts addressing network resource utilization used by a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen, Vrzic and Rong to ensure network resources can be properly arranged and shared according network needs, thus, improving network data utilization for the system.

	For claim 18, Chen as modified by Vrzic and Rong, Rong discloses the one or more location based network slice coexistence rules comprises a first network slice instance of a first single network slice selection assistance information for concurrent use with a network slice instance related to the second single network slice selection assistance information [0308, 0010, 0120]. See motivation to combine the references from the above.
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, a new reference has been used for new ground of rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642